                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                             NO. 5:19-CV-249-FL


    MATTHEW BRADLEY                                      )
                                                         )
                            Plaintiff,                   )
                                                         )
        v.                                               )                         ORDER
                                                         )
    ANALYTICAL GRAMMAR, INC.,                            )
                                                         )
                            Defendant.                   )


        This matter is before the court on defendant’s notice, filed December 18, 2020, indicating

that plaintiff’s counsel by special appearance, Richard P. Liebowitz (“Liebowitz”), has been

suspended from practicing law in the United States District Court for Southern District of New

York.1 (DE 61). In support of the notice, defendant attaches memorandum opinion and order

entered in Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368 (S.D.N.Y. Nov. 30, 2020) and

amended order entered in In the Matter of Richard Liebowitz, Respondent., No. M-2-238,

(S.D.N.Y. Nov. 30, 2020).

        As indicated in defendant’s notice, on November 25, 2020, the Committee on Grievances

for the Southern District of New York (the “Committee”) suspended Liebowitz, pending outcome

of disciplinary proceedings against him. After noting Liebowitz’s “repeated disregard for orders

from this Court and his unwillingness to change despite 19 formal sanctions and scores of other

admonishments and warnings from judges across the country”, the Committee found that risk of


1
         Also before the court are defendant’s motion for summary judgment (DE 26) and motion in limine (DE 32),
as well as plaintiff’s motion for partial summary judgment (DE 35). The court STAYS determination of submitted
motions in this matter pending response by plaintiff’s counsel to the instant order and pending further order by this
court regarding the status of plaintiff’s representation.



             Case 5:19-cv-00249-FL Document 62 Filed 02/18/21 Page 1 of 3
recurrence was “highly likely”, and an interim suspension was warranted to protect the public from

future disciplinary violations. (Am. Order (DE 61-1) at 8-9).

       Local Civil Rule 83.1 imposes a duty upon all attorneys practicing in this court to advise

the clerk within 14 days of disciplinary action taken against them resulting in suspension or

disbarment. In contravention of that Rule, Liebowitz failed to advise of his recent suspension,

despite prior admonishment from the court, to “clean up his act”, where the docket was “littered

with deficiency notices” due to Liebowitz’s “failure to read or understand the Court’s CM/ECF

Policies and Procedures Manuel and the Court’s Local Civil Rules.” (Order (DE 16) at 4).

Liebowitz’s most recent transgression reflects a failure to heed the court’s warning and a continued

disregard of this court’s Local Civil Rules.

       Liebowitz’s suspension also calls into question his eligibility for special appearance under

Local Civil Rule 83.1(e)(1). Under that Rule, attorneys in good standing of the bar of a United

States Court and the bar of the highest court of any state may practice in this court for a particular

case in association with a member of the bar of this court. Local Civil Rule 83.1(e)(1). In

Liebowitz’s initial notice of appearance, Liebowitz represented that he was a “member in good

standing of the bar of the State of New York [and] the United States District Court for the Southern

District of New York.” (Notice (DE 6) at 1). However, in light of his recent suspension, Liebowitz

is not in good standing in the bar of the United States District Court for the Southern District of

New York. (See Am. Order (DE 61-1) at 8-9).

       Accordingly, Liebowitz is ORDERED TO SHOW CAUSE, on or before March 4, 2021,

why he should not be disqualified from representing plaintiff in this matter. The court STAYS

this matter pending response by plaintiff’s counsel to the instant order and pending further order

by this court regarding the status of plaintiff’s representation.



                                                   2

           Case 5:19-cv-00249-FL Document 62 Filed 02/18/21 Page 2 of 3
SO ORDERED, this the 18th day of February, 2021.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                     3

  Case 5:19-cv-00249-FL Document 62 Filed 02/18/21 Page 3 of 3
